 


110 HRES 162 EH: Recognizing the contributions of the Negro Baseball Leagues and their players.
U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 162 
In the House of Representatives, U. S.,

March 6, 2007
 
RESOLUTION 
Recognizing the contributions of the Negro Baseball Leagues and their players. 
 
 
 Whereas even though African Americans were excluded from playing in the major leagues of their time with their white counterparts, the desire of many African Americans to play baseball could not be repressed;  
 Whereas Major League Baseball did not fully integrate its leagues until July 1959;  
 Whereas African Americans began organizing their own professional baseball teams in 1885;  
 Whereas the skills and abilities of Negro League players eventually made Major League Baseball realize the need to integrate the sport;  
 Whereas six separate baseball leagues, known collectively as the Negro Baseball Leagues, were organized by African Americans between 1920 and 1960;  
 Whereas the Negro Baseball Leagues included exceptionally talented players who played the game at its highest level;  
 Whereas on May 20, 1920, the Negro National League, the first successful Negro League, played its first game;  
 Whereas Andrew Rube Foster, on February 13, 1920, at the Paseo YMCA in Kansas City, Missouri, founded the Negro National League and also managed and played for the Chicago American Giants, and later was inducted into the Baseball Hall of Fame;  
 Whereas Leroy Satchel Paige, who began his long career in the Negro Leagues and did not make his Major League debut until the age of 42, is considered one of the greatest pitchers the game has ever seen, and during his long career thrilled millions of baseball fans with his skill and legendary showboating, and was later inducted into the Baseball Hall of Fame;  
 Whereas Josh Gibson, who was the greatest slugger of the Negro Leagues, tragically died months before the integration of baseball, and was later inducted into the Baseball Hall of Fame;  
 Whereas Jackie Robinson, whose career began with the Kansas City Monarchs of the Negro American League, became the first African American to play in the Major Leagues in April 1947, was named Major League Baseball Rookie of the Year in 1947, subsequently led the Brooklyn Dodgers to 6 National League pennants and a World Series championship, and was later inducted into the Baseball Hall of Fame;  
 Whereas Larry Doby, whose career began with the Newark Eagles of the Negro National League, became the first African American to play in the American League in July 1947, was an All-Star 9 times in the Negro Leagues and Major League Baseball, and was later inducted into the Baseball Hall of Fame;  
 Whereas John Jordan Buck O’Neil was a player and manager of the Kansas City Monarchs of the Negro American League, became the first African American coach in the Major Leagues with the Chicago Cubs in 1962, served on the Veterans Committee of the National Baseball Hall of Fame, chaired the Negro Leagues Baseball Museum Board of Directors, and worked tirelessly to promote the history of the Negro Leagues;  
 Whereas the talents of such players as James Thomas Cool Papa Bell and Oscar Charleston earned them recognition in the Baseball Hall of Fame as well as the Sporting News List of Baseball’s Greatest Players, but were all denied admission to the Major Leagues due to the color of their skin;  
 Whereas Minnie Miñoso played in the Negro Leagues for several years before being allowed to play in the Major League and was denied admission to the Hall of Fame, because during his prime years, he was a victim of racial discrimination;  
 Whereas Autozone Park in Memphis, Tennessee, has been designated to host on March 31, 2007, the inaugural Civil Rights Game between World Series champions, the St. Louis Cardinals and the Cleveland Indians in commemoration of the Civil Rights Movement; and  
 Whereas by achieving success on the baseball field, African American baseball players helped break down color barriers and integrate African Americans into all aspects of society in the United States: Now, therefore, be it   
 
 That the House of Representatives— 
 (1) recognizes the teams and players of the Negro Baseball Leagues for their achievements, dedication, sacrifices, and contributions to both baseball and our Nation; and  
 (2) requests that the President issue a proclamation recognizing Negro Leaguers Recognition Day.   
 
Lorraine C. Miller,Clerk.
